Dismissed and Memorandum Opinion filed June 19, 2003








Dismissed and Memorandum Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01029-CV
____________
 
MELISSA LOUISE BROWN, Appellant
 
V.
 
BAYKO, GIBSON, CARNEGIE, HAGAN,
SCHOONMAKER & MEYER, L.L.P., Appellee
 

 
On Appeal from the 151st District Court
 Harris County, Texas
Trial
Court Cause No.  00-02639
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 12, 2002.  On June 11, 2003, the parties  filed a motion to dismiss the appeal
because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 19, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.